Citation Nr: 0739122	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  00-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran had active duty from October 1956 to March 1959 
and from January 1961 to March 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a September 1999 
determination by the Vocational Rehabilitation and Counseling 
Office (VR&C) of the Department of Veterans Affairs (VA) 
Reno, Nevada, Regional Office (RO) that the veteran was not 
eligible for vocational rehabilitation (VR) services.  The 
veteran perfected an appeal of that decision.

In April 2001, the Board issued a decision denying 
entitlement to vocational rehabilitation service under the 
provisions of Chapter 31, Title 38, of the United States 
Code.  That decision was vacated and remanded by the United 
States Court of Appeals for Veterans Claims (Court) in 
November 2002.  In June 2003, the Board remanded the matter 
to the RO for additional development in compliance with the 
Court's directives.  Following completion of the requested 
development, the case has been returned to the Board for 
further appellate consideration.  When this matter was last 
before the Board in March 2007, it was again remanded to the 
RO for additional development.  The case has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

In a statement received in November 2007, the veteran 
indicated that he wished to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of entitlement to an extension beyond the 
basic period of eligibility for a program of vocational 
rehabilitation training have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2005).  
  
The record reflects that the veteran perfected an appeal of a 
decision denying him an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.  In November 2007, he submitted a 
statement in which he stated, "I would like to withdraw my 
[vocational rehabilitation] claim which is at BVA."  The 
Board finds that the veteran's November 2007 statement 
qualifies as a valid withdrawal of the appeal under 38 C.F.R. 
§ 20.204.

In light of the veteran's withdrawal of his appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the appeal.  




ORDER

The appeal of an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is dismissed.



____________________________________________
David L. Wight 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


